11-1579-ag
         Hu v. Holder
                                                                                         BIA
                                                                                 A073 553 366
                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR
     AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 5th day of July, two thousand twelve.
 5
 6       PRESENT:
 7                DENNIS JACOBS,
 8                     Chief Judge,
 9                PIERRE N. LEVAL,
10                GERARD E. LYNCH,
11                     Circuit Judges.
12       _____________________________________
13
14       DONGPING HU,
15                Petitioner,
16
17                      v.                                       11-1579-ag
18                                                               NAC
19       ERIC H. HOLDER, JR., UNITED STATES
20       ATTORNEY GENERAL,
21                Respondent.
22       _____________________________________
23
24       FOR PETITIONER:                Peter Lobel, New York, New York.
25
26       FOR RESPONDENT:                Tony West, Assistant Attorney
27                                      General; Lyle D. Jentzer, Senior
28                                      Litigation Counsel; Glen T. Jaeger,
29                                      Trial Attorney, Office of
30                                      Immigration Litigation, United
31                                      States Department of Justice,
32                                      Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Petitioner Dongping Hu, a native and citizen of the

 6   People’s Republic of China, seeks review of a March 23,

 7   2011, order of the BIA denying her motion to reopen.     In re

 8   Dongping Hu, No. A073 553 366 (B.I.A. Mar. 23, 2011).     We

 9   assume the parties’ familiarity with the underlying facts

10   and procedural history in this case.

11       We review the BIA’s denial of a motion to reopen for

12   abuse of discretion.   See Ali v. Gonzales, 448 F.3d 515, 517

13   (2d Cir. 2006).   The agency’s regulations permit an alien

14   seeking to reopen proceedings to file one motion to reopen

15   no later than 90 days after the date on which the final

16   administrative decision was rendered.   See 8 U.S.C.

17   § 1229a(c)(7)(A), (C)(i); 8 C.F.R. § 1003.2(c)(2).     It is

18   undisputed that Hu’s August 2010 motion to reopen was time-

19   and number-barred because the IJ issued a final order of

20   removal in 1998, and it was Hu’s second motion to reopen.

21   However, there are no limitations for filing a motion to

22   reopen if it is “based on changed circumstances arising in


                                   2
 1   the country of nationality or in the country to which

 2   deportation has been ordered, if such evidence is material

 3   and was not available and could not have been discovered or

 4   presented at the previous hearing.”   8 C.F.R.

 5   § 1003.2(c)(3)(ii); see also 8 U.S.C. § 1229a(c)(7)(C)(ii).

 6       Although Hu argues that the BIA used “boilerplate,” the

 7   BIA based its decision on Hu’s failure to demonstrate both a

 8   material change in country conditions and her prima facie

 9   eligibility for relief.   The BIA did not abuse its

10   discretion in concluding that Hu’s conversion to

11   Christianity was a change in personal circumstances, not a

12   change in conditions in China.    See Yuen Jin v. Mukasey, 538

13   F.3d 143, 155 (2d Cir. 2008) (the existing legal system does

14   not permit aliens who have been ordered removed “to change

15   their personal circumstances (e.g., by having children or

16   practicing a persecuted religion) and initiate new

17   proceedings via a new asylum application”); see also Wei

18   Guang Wang v. BIA, 437 F.3d 270, 273-74 (2d Cir. 2006)

19   (making clear that the time and numerical limitations on

20   motions to reopen may not be suspended because of a “self-

21   induced change in personal circumstances” that is “entirely

22   of [the applicant’s] own making after being ordered to leave

23   the United States.”).

                                   3
 1       Hu also argues that country conditions in China have

 2   worsened for Christians since her last hearing in 1999, and

 3   that the BIA ignored background evidence that practitioners

 4   were targeted for persecution and failed to credit

 5   supporting affidavits that demonstrated a local crackdown

 6   against Christians in her hometown.    The BIA’s determination

 7   that the Chinese government primarily targeted church

 8   leaders (rather than ordinary practitioners like Hu) is

 9   supported by substantial evidence.    See Jian Hui Shao v.

10   Mukasey, 546 F.3d 138, 169 (2d Cir. 2008) (reviewing the

11   BIA’s determination regarding country conditions under the

12   substantial evidence standard).   Although Hu’s background

13   materials may reflect some increase in crackdowns against

14   Christians, the crackdowns mainly target house church

15   leaders, churches in urban areas, Christian publications,

16   and foreign missionaries in China.    Hu did not argue that

17   she is a member of any of these targeted groups.     See Jian

18   Hui Shao, 546 F.3d at 171.

19       Hu argues that the BIA erroneously rejected her

20   friend’s affidavits.   The BIA reasonably declined to credit

21   the affidavits because they lacked specificity as to the

22   dates and locations of the alleged arrests, they were


                                   4
 1   unsworn, and they were unauthenticated.    See Xiao Ji Chen v.

 2   U.S. Dep’t of Justice, 471 F.3d 315, 342 (2d Cir. 2006) (the

 3   weight to be afforded to an applicant’s evidence in

 4   immigration proceedings lies largely within the discretion

 5   of the agency).   Moreover, Hu allegedly obtained these

 6   documents from her friends in China, so the authenticity of

 7   the affidavits depended on her credibility, which was found

 8   deficient in the underlying proceedings.    See Qin Wen Zheng

 9   v. Gonzales, 500 F.3d 143, 146-49 (2d Cir. 2009) (relying on

10   the doctrine of falsus in uno, falsus in omnibus to conclude

11   that the agency may decline to credit documentary evidence

12   submitted with a motion to reopen by an alien who was found

13   not credible in the underlying proceeding).

14       For the foregoing reasons, the petition for review is

15   DENIED.   As we have completed our review, Hu’s pending

16   motion for a stay of removal in this petition is DENIED as

17   moot.

18                               FOR THE COURT:
19                               Catherine O’Hagan Wolfe, Clerk
20




                                   5